department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t eo date date uil legend b c d e f dear ------------------ we have considered your ruling_request involving a proposed transfer of all of the assets of b to c d e and f b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c d e and f are also exempt under sec_501 of the code and classified as private_foundations under sec_509 a difference of opinion developed among the directors of b as to the making of grants identity of grantees and the amount of grants and the investment of the assets of b in order to accomplish the philanthropic and investment goals of b the members and directors of b have adopted a liquidation plan to divide the assets of b into four separate shares hereinafter referred to as share share share and share share will consist of an agreed upon dollar amount plus one-third of the balance of the assets of b share will consist of one-third of the balance of the assets of b share and share will consist of one-sixth of the balance of the assets of b share will be distributed to c share will be distributed to d share will be distributed to e and share will be distributed to f b has never notified the service in the past that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b states it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter neither b c d e or f is an operating_foundation within the meaning of sec_4942 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the revenue_ruling presents three situations in which a private_foundation transfers all of its assets to one or more private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust’s assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation in the revenue_ruling the service holds that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice and does not terminate it is not subject_to termination_tax under sec_507 if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the revenue_ruling gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates it private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities if the private_foundation receives additional assets or resumes activities in later years it must resume filing form_990-pf for those years our evaluation of the facts and circumstances in the ruling_request indicates that the transfer of b’s assets to c d e and f would be similar to the facts and circumstances described in situation one of the revenue_ruling under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished we rule as follows the distribution of share share share and share to c d e and f respectively i will qualify as transfers under sec_507 of the code and accordingly ii will not effect a termination of b’s status as a private_foundation and iii will not subject b to tax under sec_507 of the code c d e and f will be treated under sec_1_507-3 of the regulations as if they were b in the proportion that the fair_market_value of each of share share share and share respectively bears to the aggregate fair_market_value of b’s net assets immediately before the transfers the distribution of share share share and share to c d e and f respectively will not constitute either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code the distribution of share share share and share to c d e and f respectively will not give rise to net_investment_income and therefore will not give rise to the imposition of tax under sec_4940 of the code the distribution of share share share and share to c d e and f respectively will not constitute an act of self-dealing which will give rise to the imposition of tax under sec_4941 of the code the distribution of share share share and share to c d e and f respectively do not constitute qualifying distributions by b under sec_4942 of the code and ii c d e and f each assume their proportionate share of b’s undistributed_income under sec_4942 and reduce their own distributable_amount for purposes of sec_4942 by their proportionate share of b’s excess qualifying distributions under sec_4942 the distribution of share share share and share to c d e and f respectively do not constitute investments jeopardizing b’s exempt_purpose and are not subject_to tax under sec_4944 of the code the distribution of share share share and share to c d e and f respectively will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and b will not be required to exercise expenditure_responsibility with respect to such distribution of assets the distribution of share share share and share to c d e and f respectively will not affect their or b’s tax exempt status under sec_501 of the code if b elects to terminate its private_foundation_status after it has transferred all of its assets to c d e and f no tax will be due by b under sec_507 provided b complies with the notification requirement under sec_507 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki manager exempt_organizations technical group
